Citation Nr: 1732102	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-18 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for peripheral vascular disease (PVD).

2.  Entitlement to service connection for PVD, to include as secondary to service-connected coronary artery disease (CAD) and/or diabetes mellitus, type II (diabetes) and whether compensation is warranted under 38 U.S.C.A. § 1151.

 3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Esq.



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his July 2013 Form 9, the Veteran requested a Board hearing at a local VA office.  In a March 2017 statement, the Veteran's attorney representative submitted a statement waiving the right to a hearing so the case could move forward.  The Board considers the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board notes the request for an extension submitted by the Veteran's attorney representative in March 2017 seeking an additional 120 days in which to submit evidence.  The Board notes that 120 days have passed since the request and the issuance of this decision; as such, there is no prejudice to the Veteran that a formal response was not made to the request.

The issues of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for PVD, alternatively claimed as entitlement to service connection for PVD on a secondary basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An August 2003 rating decision denied a claim for service connection for bilateral PVD; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period.

2.  Evidence associated with the record since the August 2003 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PVD.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for PVD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).

2.  New and material evidence has been received and the claim seeking service connection for PVD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  In this case, the RO did not formally address the issue of whether new and material evidence was received to reopen the claim of entitlement to basic eligibility for VA compensation benefits. Although the RO did not address this matter, the Board's conclusion is favorable to the Veteran, and no prejudice will result from the Board's adjudication in this instance.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

This is true for all theories of entitlement, to include compensation under 38 U.S.C.A. § 1151.  See Robinson v. Peake, 21 Vet. App. 545, 550 (2008) (stating that in Bingham v. Nicholson, 421 F.3d 1346 (2005), "the Federal Circuit recognized that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and that a final denial on one theory is a final denial on all theories" (citing Bingham, 421 F.3d at 1349)), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

In this case, the Veteran applied for service connection for PVD in August 2002.  The claim was denied in an August 2003 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).

The RO denied service connection for bilateral PVD because service medical records and available treatment records following service were silent for diagnosis of, or treatment for PVD in service, or diagnosed to a compensable degree within one year of separation from service; and PVD is not a condition presumptively associated with in-service herbicide exposure.

Evidence received since the August 2003 rating decision includes the Veteran's lay contentions that for sixteen years, VA neglected to recognize blockages in his iliac arteries and he lived with intense pain in his legs prior to stents being placed in 2009.  He related that in January 2010, he was diverted to Providence Hospital to inflate the stent provided by the VA on his left iliac artery and for another one to be inserted.  He indicated that after this procedure, he was no longer pain free.  He reports that the doctors at Providence Hospital indicated he should not have been taken off the medication Plavix, and that a blood clot had developed at the site of the left iliac stent; he relates continuing pain in his calves and hips resulting in a wobbling and painful gait.  In addition, September 2010 and July 2011 rating decisions contain grants of service connection for diabetes and CAD, respectively. The record also contains June 2010 and May 2013 VA examinations addressing a possible relationship between those disabilities and PVD.

This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence is also "material" as the evidence relates to possible additional disability caused by VA care and evidence of service-connected disabilities that may have caused and/or aggravated the Veteran's diagnosed PVD.  The evidence relates to unestablished facts necessary to substantiate the claim for compensation for PVD.  Accordingly, the claim, to include entitlement to compensation under 38 U.S.C.A. § 1151 and entitlement to service connection, is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

ORDER

New and material evidence having been received, the claim for entitlement to service connection for PVD, to include whether compensation is warranted pursuant to 38 U.S.C.A. § 1151, is reopened, and to that extent only the appeal is granted.
REMAND

While further delay is regrettable, the Board finds that further development is required prior to final adjudication of the claims to fully satisfy the duty to assist the Veteran.  See 38 C.F.R. § 19.9 (2016).  

The Veteran seeks compensation for diagnosed PVD in addition to a TDIU based on impairment caused by PVD.

In a March 2010 statement in support of claim, the Veteran related that for sixteen years, VA neglected to recognize blockages in his iliac arteries and he lived with intense pain in his legs prior to stents being placed in 2009.  He related that in January 2010, he was diverted to Providence Hospital to inflate the stent provided by the VA on his left iliac artery and for another one to be inserted.  He indicated that after this procedure, he was no longer pain free.  He reports that the doctors at Providence Hospital indicated he should not have been taken off the medication Plavix, and that a blood clot had developed at the site of the left iliac stent; he related having continuing pain in his calves and hips that resulted in a wobbling and painful gait.  In his October 2010 notice of disagreement, the Veteran indicated the belief that VA had failed to diagnose PVD in the 1990s which led to a heart attack and that a "misjudgment occurred" by taking him off Plavix 30 days after his original stenting in October 2009.  He reported again that 36 days later a blood clot had formed sufficient to require emergency surgery and he was put back on Plavix at that time.  He also indicated a wish for PVD to be considered as part of his claim for ischemic heart disease/CAD since it was his understanding that they are directly related as stated in the American Heart Association's literature.

Pursuant to 38 U.S.C.A. § 1151, a veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

The Board finds that the evidence is currently unclear as to whether the Veteran has an additional disability caused by VA treatment or treatment furnished the Veteran under any law administered by the VA.  It appears that the Veteran was aware that he had PVD as early as August 2002, when he filed a claim for service connection and VA did not dispute such diagnosis in the August 2003 denial.  See August 14, 2002 VA Treatment Record (noting history of mild PVD with symptoms of claudication).  However, treatment records from January 2010 do indicate the Veteran had an acute stent occlusion resulting in acute deep venous thrombosis in the left leg within 4 months of original stenting at VA and that he was restarted on Plavix, which a doctor at Providence Hospital indicated he should stay on indefinitely.  The treatment record also indicated that acute stent occlusions are rare events.  The Veteran relates that he continues to be in constant pain and cannot walk more than 10-15 yards before experiencing such pain that he walks with a wobbling type limp.  See March 2010 Correspondence.  He had bilateral angioplasties repeated, with bilateral stents repeated and continues to have pain and symptoms in the lower extremities.  Given evidence of additional treatment needed for a rare event within a few months of original iliac artery stenting at the VA in 2009, the Board finds that the Veteran should be afforded a VA examination to determine whether there is an additional disability proximately caused by VA treatment of the Veteran's iliac arteries.  In addition, if additional disability is found to be present, an opinion should be obtained regarding the discontinuation of Plavix 30 days following the initial stenting in 2009 and whether the proximate cause of additional disability was an event not reasonably foreseeable.

Regarding the Veteran's secondary service connection claims,  the Board notes that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Upon review of the examination reports of record, to include the June 2010 Diabetes Mellitus examination and the May 2013 Artery and Vein examination, the Board finds that opinions must be sought as to whether the Veteran's CAD and/or diabetes at least as likely as not aggravated the Veteran's PVD beyond its natural progression.  In addition, the Board notes the May 2013 VA examiner's conclusion that there is "no basis in medical fact" to assert that the Veteran's PVD is proximately due to or the result of his CAD.  The Board finds that additional detail is needed to supply an adequate rationale, especially given the Veteran's belief that the American Heart Association has recognized a relationship between PVD and heart disease.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  Given all of the above, the Board finds that remand is warranted for addendum opinions.

The issue of entitlement to TDIU is inextricably intertwined with the 38 U.S.C.A. § 1151 /secondary service connection claim and, thus, it must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Additionally, on remand, all outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate all updated VA treatment records with the electronic claims file.

2.  Schedule the Veteran for a VA examination with an appropriate specialist, who must be a physician, to obtain an opinion regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability manifested by pain in the lower extremities caused by treatment to his iliac arteries provided in October 2009 at VA or other instance of fault by VA.

The claims file must be made available to the examiner.  Any indicated tests or studies must be completed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probably or greater) that treatment provided in October 2009 caused any additional disability in the Veteran's lower extremities.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not that VA failed to timely diagnose and properly treat PVD or a similar disease which proximately caused the continuance or natural progress of the disease.  

If VA treatment resulted in additional disability, the examiner should identify the additional disability or disabilities.

The examiner should consider treatment records from January 2010 indicating an acute stent occlusion resulting in acute deep venous thrombosis in the Veteran's left leg within 4 months of original stenting at VA in October 2009 and that the Veteran was restarted on Plavix, which had been discontinued at VA.
  
If treatment resulted in additional disability or disabilities (to include as a result of failure to timely diagnose and properly treat a disability), the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probably or greater) that:

(a) the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; 

OR

(b) the proximate cause of any additional disability was due to an event not reasonably foreseeable.
In making this determination, the examiner must be mindful that the proximate cause of a Veteran's additional disability need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2016).

The examiner should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Refer the Veteran's VA claims file to a suitably qualified VA medical professional or medical professionals, for addendum opinions regarding the Veteran's claim for service connection for PVD on a secondary basis.  This opinion can be provided by the physician who addresses the Veteran's § 1151 claim, if appropriate.

If, after review of the claims file, the examiner/s determine/s that another VA examination/s is/are necessary, such must be scheduled and the Veteran must be notified.

Following review of the claims file, the examiner/s is/are asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's PVD was (1) caused or (2) aggravated beyond its natural progression by his service-connected CAD and/or his service-connected diabetes mellitus, type II.  Opinions as to causation and aggravation must be rendered.

If aggravation is found the examiner/s must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner/s should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner/s cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner/s must provide the reasons why an opinion would require speculation.

4.  When the development requested has been completed, readjudicate the Veteran's claims, to include consideration of entitlement to a TDIU.  If the benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


